Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19-20 are objected to because of the following informalities:  claims 19 and 20 discloses “The haptic array device of claim 1”.  It seems “The haptic array device of claim 1” is a typographical error.  For examination on the merits, the Examiner will assume “The haptic array device of claim 1” is “The method of claim 17”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0162457 A1 to Ebefors and U.S. Patent Application Publication No. US 2019/0041986 to Rihn et al. (Rihn).
As to claim 1, Ebefors discloses a haptic array device comprising: a plurality of cells (2001-j) (Figs. 1, 6-9, 13a, Par. 41), wherein each cell (2001-j) includes a base element (planar or curved surface the cells 2001-j are on) (Figs. 1, 6-9, 13a, Pars. 40-41) and an array of ultrasonic transducer elements (210) (Figs. 1, 6-9, 13a, Par. 41), and a support structure (110 or 1100) for the plurality of cells (2001-j) (Figs. 12-13, Pars. 55, 63), wherein the support structure (110 or 1100) is configured to independently position each of the plurality of cells (2001-j) (Figs. 12-13, Pars. 55, 63); and a controller (120) configured to control output of at least one of the plurality of cells (2001-j) (Par. 42), wherein the controller (120) controls a focus point (e.g. 230) and a direction of ultrasonic output (220) for each of the plurality of cells (200) (Fig. 6, Par. 50).
Ebefors does not expressly disclose each base element is configured for independent control.
Rihn discloses each base element is configured for independent control (Pars. 26, 33, 41).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ebefors with the teaching of Rihn to provide an improved haptic effects as suggested by Rihn (Par. 4).
As to claim 17, see claim 1 rejection/motivation above.
As to claim 2, Ebefors discloses the base element of each cell (2001-j)is a concave structure (dome shape) (Fig. 12, Par. 56), and wherein the array of ultrasonic transducer elements (210) of each cell (2001-j) are located on an inner surface of the concave structure (Fig. 12, Par. 56).
As to claim 5, Ebefors discloses the support structure arranges each of the plurality of cells in at least one of a convex, flat and concave position (Fig. 12, Par. 56).
As to claim 6, Ebefors discloses the controller (120) activates at least one ultrasonic transducer element of each cell (2001-j)to generate ultrasonic output (Fig. 6, Par. 50) including at least one focus point (Fig. 6, Par. 50).
As to claim 8, Ebefors discloses the controller (120) adjusts a focus point of at least one cell from a first height (distance) to a second height (distance) (Figs. 1, 6-9, 13a, Pars. 40-41, 50). 
As to claim 19, see claim 8 rejection above.
As to claim 9, Ebefors discloses the controller (120) controls at least one first cell to generate a first focus point (Figs. 1, 6-9, 13a, Pars. 40-41, 50), and controls at least one second cell to generate a second focus point (Figs. 1, 6-9, 13a, Pars. 40-41, 50), wherein the at least one first cell and at least one second cell are controlled to generate a haptic motion sensation output (Figs. 1, 6-9, 13a, Pars. 40-41, 50).
As to claim 20, see claim 9 rejection above.
As to claim 10, Ebefors discloses the controller controls output to generate a haptic notification for a vehicle interface (Figs. 1, 6-9, 13a, Pars. 14, 54, 118, see also Pars. 40-41, 50), wherein the focus point and the direction of ultrasonic output for each of the plurality of cells is controlled relative to a vehicle interface surface (Figs. 1, 6-9, 13a, Pars. 14, 54, see also Pars. 40-41, 50).
As to claim 11, see claims 1 and 10 rejection/motivation above.
As to claim 12, see claim 2 rejection above.
As to claim 13, see claim 4 rejection above.
As to claim 14, see claim 5 rejection above.
As to claim 15, see claim 8 rejection above.
As to claim 16, see claim 9 rejection above.
Claim(s) 3, 4, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0162457 A1 to Ebefors and U.S. Patent Application Publication No. US 2019/0041986 to Rihn et al. (Rihn); in view of U.S. Patent Application Publication No. 2018/0151035 A1 to Maalouf et al. (Maalouf).
As to claim 3, Ebefors as modified does not expressly disclose each cell includes a deformable structure controlled to direct output direction and control a focus point of ultrasonic transducer elements.
Maalouf discloses each cell includes a deformable structure controlled to direct output direction and control a focus point of ultrasonic transducer elements (Par. 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ebefors as modified with the teaching of Maalouf to provide an improved smart haptics activation as suggested by Maalouf (Par. 7).
As to claim 4, Ebefors as modified does not expressly disclose the support structure includes a robotic structure for independent control of each of the plurality of cells, wherein each robotic structure is configured to control output of a cell
Maalouf discloses the support structure includes a robotic structure for independent control of each of the plurality of cells (Figs. 1, 6-9, 13a, Pars. 40-41, 120), wherein each robotic structure is configured to control output of a cell (Figs. 1, 6-9, 13a, Pars. 40-41, 120).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ebefors as modified with the teaching of Maalouf to provide an improved smart haptics activation as suggested by Maalouf (Par. 7).
As to claim 7, Ebefors discloses the controller (120) adjusts at least one of focus point distance and focus point direction (Figs. 1, 6-9, 13a, Pars. 40-41, 50).
Ebefors as modified does not expressly disclose controlling a shape of the support structure for at least one of the plurality of cells.
Maalouf discloses controlling a shape of the support structure for at least one of the plurality of cells (Figs. 1, 6-9, 13a, Pars. 40-41, 120).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ebefors as modified with the teaching of Maalouf to provide an improved smart haptics activation as suggested by Maalouf (Par. 7).
As to claim 18, see claim 7 rejection/motivation above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
/IBRAHIM A KHAN/Primary Examiner, Art Unit 2692